ORDER ACCEPTING RESIGNATION
Comes now David W. Wilhelmus, the Respondent herein, and tenders his Verified Petition for Leave to Resign and Affidavit pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that David W. Wilhelmus has met the requirements of the above noted Rule and, accordingly, that his resignation should be accepted. In light of this, we find further that this matter should be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that David W. Wilhelmus is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to remove his name from the Roll of Attorneys. It is also Ordered that this matter is dismissed as moot.
IT IS FURTHER ORDERED that David W. Wilhelmus must comply with the provisions of Admission and Discipline Rule 28, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against David W. Wilhelmus.
All Justices concur.